Citation Nr: 1634656	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1984 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's September 2009 VA Form 9, he requested a hearing before a Veterans Law Judge in Washington, D C.  However, after his representative discussed the selected option with the Veteran, as well as the other options available, he stated that he did not want a BVA hearing.  See October 2009 VA 119 Report of Contact.  The Veteran's request for a Board hearing is deemed withdrawn.  38 C F R § 20 702(e) (2015).

This matter was previously remanded in December 2013 for further development.


FINDINGS OF FACT

There is clear and unmistakable evidence that the Veteran's asthma pre-existed his active service and was not aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for asthma has not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The duty to notify has been met.  See September 2007 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained a VA examination and VHA opinion with respect to the claim on appeal.  The Board finds that when paired together these opinions are adequate for adjudication.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This case was remanded in December 2013.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by such service.  Id.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The word "aggravated" means a worsening beyond the natural progression of the condition with the government having to show, by clear and unmistakable either that it did not worsen, or that any such worsening was due to the natural progression of the condition, in order to meet the second rebuttal prong.  See Wagner, 370 F.3d at 1096.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Turning to the evidence, the record clearly establishes a diagnosis of asthma.  Such is shown in treatment records and on examination.  The first element of Shedden is met.

With regard to the existence of a preexisting condition, at the outset, the Veteran's asthma was not "noted" on the entrance examination.  His lungs and chest were noted to be normal.  As such, per the applicable statute and regulation, asthma was not "noted" at entry.  Thus, the Board must analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.

There is nonetheless clear and unmistakable evidence of record that asthma pre-existed the Veteran's service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b).  Specifically, he has repeatedly stated that he had problems with asthma prior to his entry into service.  In pertinent part, he reported preexisting asthma at his 1984 Entrance Physical Standards Board (EPSBD), as well as in his 2008 Villages Regional Hospital records, September 2009 VA Form 9 and May 2014 VA examination.  

With regard to his EPSBD report, a physician supported his assertions of preexistent asthma.  The physician based this support, on the finding that his in-service symptoms, of wheezing and shortness of breath, were consistent with an individual having prior asthma.  As to his Villages Hospital records, the Veteran reported that he had a history of treatment and medication for asthma since adolescence.  The Board finds these statements highly probative as they were made while receiving treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, these items of evidence and the entire record were considered in May 2015, by a VHA expert.  Following consideration, the expert opined that based on the evidence of record the Veteran's asthma did indeed preexist service.  In support of this determination, the expert cited to the Veteran's numerous voluntary reports of the onset of his condition in high school.  The expert explained that the manifestation of asthmatic symptoms in early adulthood is common.  Furthermore, the expert then opined as to how his condition remained undetected on entrance examination.  The expert stated that "it is possible that the Veteran had normal pulmonary health at the time of military induction but became unstable during his brief Army service."  This instability is possible because "asthma is a variable, fluctuating and unpredictable disorder with good periods alternating with unstable periods."  Significantly, the examiner also found that the manifestation of the Veteran's symptoms was a part of his "natural history of asthma."  The Board finds this opinion highly probative.

The Board acknowledges that the expert did not specifically use the term clear and unmistakable evidence with regard to making the determination of preexistence.  Nevertheless, the expert's opinion and rationale were specifically predicated on the question of whether the expert believed there was "clear and unmistakable (undebatable) evidence that the Veteran's asthma preexisted service."  As such, the Board finds sufficient evidence that the expert was opining that the Veteran's asthma did clearly and unmistakably preexist service.  

With that said, based upon the findings of the physical board examiner in 1984, the Veteran's statements that he experienced symptoms for years prior to service, and the findings of the VHA expert in May 2016, the evidence supports a finding that the Veteran's asthma clearly and unmistakably existed prior to service.  As such, the first prong needed to rebut the presumption of soundness has been met.  38 U.S.C.A. § 1131 (West 2014).  

Next, VA must show that the Veteran's preexisting asthma clearly and unmistakably was not aggravated by his period of active duty.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong to rebut presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Turning to the medical evidence regarding the second prong, in May 2014, the Veteran was afforded a VA examination.  On examination, the Veteran reported having asthma since high school.  Following review of the record and physical examination, the examiner opined that the Veteran's asthma was not aggravated by his time in service.  The rationale for this opinion was predicated on his time in-service only equating to one month and fourteen days.  The examiner stated that such a short period of aggravation would not affect asthma on a long term basis.  In considering this opinion, the Board is aware that the examiner failed to make a finding as to clear and unmistakable evidence and also failed to provide an opinion as to direct service connection.  As a result, this opinion is insufficient on its own for adjudication purposes.  Nevertheless, it does provide probative evidence of an expert finding that the Veteran's disability was not aggravated by service.

In May 2016, a VHA expert opined that the Veteran's preexistent asthma was not aggravated by service.  The examiner opined that based on the information of record the Veteran's asthma was "provoked by the physical exertion required by basic training."  This "provoked" symptomology was "caused by hyperventilation associated with exercise."  Importantly, the expert opined that symptomology caused by exercised induced hyperventilation "does not, creat[e] permanent lung damage."  Rather, it causes temporary and self-limiting symptoms.  As stated, such periods of exacerbation of symptoms were determined to be a part of his natural history of asthma.  Therefore, in the instant case, they are part of the normal progression of his condition.  Finally, although not specifically required, the expert also addressed direct service connection.  In that regard, the expert stated the Veteran's asthma was not caused by service and indicated that the record was negative for evidence of long term lung injury due to infection, toxic exposure or trauma.  Following review of the record, the Board finds these VA and VHA opinions, taken together, constitute clear and unmistakable evidence that the Veteran's asthma was not aggravated during service.  

Lastly, also of record is a positive nexus opinion dated in June 2016 from Dr. S. N., M.D. FCCP.  Dr. N. opined that the Veteran's current asthmatic symptoms were related to his symptoms while in service.  This opinion did not address preexistence or aggravation and failed to provide a sufficient rationale.  Moreover even if considered for direct service connection the opinion is insufficient.  Dr. N. merely notes examination findings and opines that his symptoms are "persistent and very long term treatment [sic]."  These statements are conclusory and provide no actual discussion which explains the correlation between these findings, his in-service symptoms and his current disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement).  As such, this opinion carries limited probative value.  

In sum, the most probative clinical evidence of record establishes that the Veteran's asthma clearly and unmistakably existed prior to service.  This evidence also demonstrates that his asthma was not worsened beyond the natural progression of his condition during service.  See Jensen, 4 Vet. App. 304, 306-307 (1993).  Therefore the presumption of soundness is rebutted.  38 U.S.C.A. § 1131 (West 2014); see also Wagner, 370 F.3d 1089; Horn, 25 Vet. App. 231.  Accordingly, the Veteran's claim must be denied.


ORDER

Service connection for asthma is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


